     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 1 of 24



                   United States District Court
                     District of Massachusetts


                                )
United States of America,       )
                                )
          Plaintiff,            )
                                )
          v.                    )        Civil Action No.
                                )        20-11548-NMG
Teva Pharmaceuticals USA, Inc., )
and Teva Neuroscience, Inc.,    )
                                )
          Defendants.           )
                                )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of purported violations of the Anti-

Kickback Statute, 42 U.S.C. § 1320a-7b (“AKS”), and the False

Claims Act, 31 U.S.C. §§ 3729 et seq. (“FCA”), by a

pharmaceutical company.    The government alleges that Teva

Pharmaceuticals USA, Inc. (“Teva USA”) and Teva Neuroscience,

Inc. (“Teva Neuroscience”) (collectively, “Teva” or

“defendants”) improperly paid millions of dollars to charitable

foundations with the intent and understanding that the money

would be used to subsidize patients’ out-of-pocket expenses for

a drug manufactured by Teva, violating the AKS and causing the

submission of false claims for payment to Medicare.



                                  -1-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 2 of 24



     Pending before the court is Teva’s motion to dismiss the

complaint for failure to state a claim pursuant to Fed. R. Civ.

P. 12(b)(6).    For the reasons that follow, that motion will be

allowed, in part, and denied, in part.

I.   Background

     The following facts are as alleged in the complaint.

     A.   The Parties & Medicare Part D’s Cost-Sharing Structure

     Plaintiff, the government, administers the Health Insurance

Program for the Aged and Disabled established by Title XVIII of

the Social Security Act, 42 U.S.C. §§ 1395, et seq.

(“Medicare”).     Teva is a pharmaceutical company which

manufactures Copaxone, an injectable drug used to treat multiple

sclerosis (“MS”), a disease of the central nervous system.            The

annual per patient cost of Copaxone has increased from

approximately $17,000 in 2006 to more than $73,000 by 2015.

     Medicare Part D, which provides prescription drug coverage

for Medicare beneficiaries, became effective in 2006.         That

coverage is not comprehensive, however, and Medicare patients

may need to pay for part of the cost of the prescription drugs

provided under Part D.     Those partial payments (“copays”) are

intended to encourage physicians and beneficiaries to be

efficient consumers of federally-reimbursed health care products

                                  -2-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 3 of 24



and to encourage drug manufacturers to price their products

based upon market forces.

     After paying an annual deductible, Medicare Part D

beneficiaries are responsible for a 25% copay up to an “initial

coverage limit.”   Once that limit is reached, there is a

“coverage gap” in which patients must pay a high percentage of

brand name prescription drugs until they reach an “annual out-

of-pocket threshold” for the coverage year.       For brand name

drugs like Copaxone, the copay during the coverage gap was 100%

through 2010, 50% in 2011 and 2012, 47.5% in 2013 and 2014 and

45% in 2015 and 2016.    Once that annual threshold is met,

Medicare’s “catastrophic coverage” begins and the patient’s

copay is only 5% of the cost of the drug.

     In 2015, Medicare spent over $1.1 billion on catastrophic

coverage for Copaxone.

     B.   Teva’s Charitable Donations & Alleged Misconduct

     Teva administers a program known as “Shared Solutions”

which provides Copaxone patients with services including

educational resources, injection training and financial

assistance.   Beginning in 2006, Shared Solutions referred

Medicare and Medicare-eligible Copaxone patients to specialty




                                  -3-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 4 of 24



pharmacy Advanced Care Scripts, Inc. (“ACS”) to help them obtain

Medicare Part D coverage and copay assistance.

     The Chronic Disease Fund (“CDF”) and The Assistance Fund

(“TAF”) are charitable foundations.      During the period of time

relevant to the instant action, each operated a fund for MS

patients to cover the copays for a number of available MS

medications (“MS funds”).    Once the MS funds at CDF and TAF

allocated all of their funds to existing patients, they would

temporarily close to new patients.      They did not create wait

lists for those who applied for coverage while the funds were

closed.   When the funds received new donations, they would open

on a “first come, first served” basis, meaning that only the

most recent applicants would receive grants.

     The government alleges that Teva worked with ACS to ensure

that its donations to CDF and TAF were used solely for Copaxone

copay assistance.   ACS would purportedly provide periodic

reports to Teva regarding the number of new Copaxone patients

waiting for Medicare copay coverage.      When ACS possessed a

substantial number of Copaxone patient grant applications, Teva

would multiply that number of patients by the foundation’s

average grant for Copaxone patients, add the foundation’s

administrative fee and send a corresponding donation to the



                                  -4-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 5 of 24



foundation.   After receiving notice from Teva that the donation

had been made, ACS would send a “batch file” of Copaxone patient

applications to the relevant foundation for coverage as soon as

the MS fund reopened, ensuring that most, if not all, of Teva’s

donations covered Copaxone patients specifically.

     Between December, 2006 and December, 2015, Teva donated to

CDF and TAF more than $328 million in 66 payments.        The

complaint alleges that those contributions were intended to

increase sales of and generate Medicare claims for Copaxone.

Although Teva avoided conducting a formal return on investment

(“ROI”) analysis of its foundation support, handwritten notes

from a meeting held in January, 2010, purportedly indicate that

the company informally calculated that its donations to CDF and

TAF generated substantial ROI.

     The government alleges that Teva knew that CDF and TAF used

its donations almost exclusively for Copaxone patients rather

than for MS patients in general.     As a result, the government

contends that Teva effectively used those contributions to

subsidize its own drug at the expense of Medicare.

     C.   Procedural History

     The government filed suit in this Court in August, 2020.

In the complaint, it claims that Teva 1) made materially false


                                  -5-
      Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 6 of 24



or fraudulent claims for payment or approval to Medicare in

violation of the FCA (Count I); 2) used false or fraudulent

records or statements in connection with the purportedly false

claims (Count II); 3) conspired with ACS, CDF and TAF to violate

the FCA (Count III); and 4) was unjustly enriched as a result of

sales made to Medicare patients who received copay assistance

from CDF or TAF (Count IV).

      Defendants filed a motion to dismiss the complaint pursuant

to Fed. R. Civ. P. 12(b)(6) in October, 2020, which the

government timely opposed.

II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).


                                   -6-
      Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 7 of 24



      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).    If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      Under Rule 9(b), allegations of fraud are held to a higher

pleading standard.    To survive a motion to dismiss, a complaint

alleging fraud must “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b).

      B.   Regulatory Framework

      The FCA imposes civil liability for anyone who

      knowingly presents, or causes to be presented, a false or
      fraudulent claim for payment or approval [or] knowingly
      makes, uses, or causes to be made or used, a false record
      or statement material to a false or fraudulent claim.




                                   -7-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 8 of 24



31 U.S.C. § 3729(a)(1)(A), (a)(1)(B).      A “claim” is “any request

or demand . . . for money or property” presented to an officer,

employee or agent of the United States. 31 U.S.C. § 3729(b)(2).

     The AKS imposes criminal liability on anyone who

     knowingly and willfully offers or pays any remuneration
     (including any kickback, bribe, or rebate) directly or
     indirectly, overtly or covertly, in cash or in kind to any
     person to induce such person . . . to purchase . . . or
     arrange for or recommend purchasing . . . any good . . .
     for which payment may be made in whole or in part under a
     Federal health care program[.]

42 U.S.C. § 1320a-7b(b)(2).    A violation of the AKS which

results in a federal health care payment is a “per se false

claim under the FCA.” United States v. Regeneron Pharms., Inc.,

2020 U.S. Dist. LEXIS 227643, at *43 (D. Mass. Dec. 4, 2020)

(quoting Guilfoile v. Shields, 913 F.3d 178, 190 (1st Cir.

2019)).

     Under that regulatory framework, the government alleges

that Teva violated the AKS through its payments to CDF and TAF

and that the resulting claims submitted to Medicare were per se

false in violation of the FCA.     Teva urges dismissal of the

complaint because the government has failed to allege

sufficiently a violation of either the AKS or the FCA.




                                  -8-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 9 of 24



     C.     Violation of the Anti-Kickback Statute

            1.   Remuneration

     First, the complaint clearly and plausibly alleges that

Teva provided remuneration within the meaning of the AKS.

Remuneration is defined broadly, see Regeneron, 2020 U.S. Dist.

LEXIS 227643, at *29-30 & n.7, and includes payments made both

directly and indirectly. See 42 U.S.C. § 1320a-7b(b)(2); United

States ex rel. Banigan v. Organon USA Inc., No. CV 07-12153-RWZ,

2016 WL 10704126, at *3 n.8 (D. Mass. Aug. 23, 2016) (“[T]he AKS

prohibits even the indirect receipt of prohibited

remuneration.”).

     Here, the government alleges that Teva indirectly provided

remuneration to patients prescribed Copaxone through donations

to CDF and TAF which were used to cover the copays of those

patients.    Several courts have recently found similar indirect

payments to patients through charities to constitute

remunerations sufficient to state a claim under the AKS. See,

e.g., Regeneron, 2020 U.S. Dist. LEXIS 227643, at *29

(“[D]efendant indirectly provided remuneration to patients

prescribed Eylea, by making donations to CDF that offset

patients’ copays.”); United States ex rel. Strunck v.

Mallinckrodt Ard LLC, Nos. 12-175 and 13-1776, 2020 U.S. Dist.


                                  -9-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 10 of 24



LEXIS 10191, at *13 (E.D. Pa. Jan. 21, 2020) (holding that the

complaint alleged facts sufficient to plead violations of the

AKS where it stated that the defendant “indirectly paid

remuneration to . . . patients in the form of copay subsidies

funneled through CDF”).

          2.    Intent to Induce Purchases of Copaxone by
                Medicare Patients

                   a. Whether the Complaint Must Allege Control
                      over CDF and TAF Funds

     Because the parties dispute whether the requisite intent

can be established absent allegations that Teva controlled the

charities’ ultimate expenditure of funds, the Court finds it

prudent to address the nature of allegations sufficient to

demonstrate intent under the AKS.

     The intent of the person or company providing remuneration

is “critical to proving an AKS violation.” Regeneron, 2020 U.S.

Dist. LEXIS 227643, at *24.     Courts have held that liability

under the AKS generally requires intent to influence physicians

to prescribe care reimbursable by the federal government.          See,

e.g., Guilfoile, 913 F.3d at 192-93 (“[T]he heartland of what

the AKS is intended to prevent [is] the use of payments to

improperly influence decisions on the provision of health care

that lead to claims for payment to federal health care

programs.”).   The AKS has also been interpreted to prohibit the

                                  -10-
       Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 11 of 24



waiver or payment of patients’ copays by companies in order to

induce such patients to purchase their products. See Regeneron,

2020 U.S. Dist. LEXIS 227643, at *25 (“[C]ompanies’ practices of

waiving copays or making donations to offset the cost of copays

may violate the AKS.”).      The intent requirement may be satisfied

as long as “at least one purpose of the remuneration was to

induce Medicare purchases.” Mallinckrodt, 2020 U.S. Dist. LEXIS

10191, at *13.

       Teva asserts that donations made to independent charities

rather than to patients directly “sever[] any link between the

pharmaceutical manufacturer’s funding and the beneficiary,” 70

Fed. Reg. 70626 (Nov. 22, 2005), thereby rendering the AKS

prohibitions inapplicable to its conduct with respect to CDF and

TAF.    It cites United States v. Celgene Corp., 226 F. Supp. 3d

1032, 1057 (C.D. Cal. 2016) for the proposition that a drug

manufacturer “cannot be liable for giving money to co-pay

foundations” absent evidence that the donations were

       contingent on the foundation’s agreement to purchase or
       recommend [the manufacturer’s] drugs.

Because it had no control over how CDF and TAF distributed its

donations, Teva contends the government cannot demonstrate that

it intended to induce patients to purchase Copaxone.




                                    -11-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 12 of 24



     That interpretation of the AKS has no clear legal support.

The Celgene court cited no authority favoring such a proposition

and the decision is “of course not binding upon this Court.”

Regeneron, 2020 U.S. Dist. LEXIS 227643, at *35.        Furthermore,

the plain text of the AKS reveals no requirement that a

manufacturer have control of or an agreement with a third-party

foundation for liability to attach. See 42 U.S.C. § 1320a-

7b(b)(2) (imposing liability whenever an entity “pays any

remuneration . . . indirectly . . . to any person to induce such

person . . . to purchase” a product reimbursable by Medicare).

     Instead, substantial caselaw and guidance from the Office

of the Inspector General of the Department of Health and Human

Services (“HHS-OIG”) make it clear that AKS liability hinges

upon the intent of the donating party regardless of whether it

had control over the ultimate disposition of the donated funds.

See 70 Fed. Reg. 70627 (“Simply put, the independent charity           . . .


must not function as a conduit for payments by the

pharmaceutical manufacturer to patients and must not

impermissibly influence beneficiaries’ drug choices.”);

Regeneron, 2020 U.S. Dist. LEXIS 227643, at *35 (stating that

“improperly structured donations to copay-assistance charities

may violate the AKS if they are made with the intent to induce



                                  -12-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 13 of 24



Medicare-funded referrals or drug purchases” and collecting

cases in support).

     Teva insists that, without the limiting principle

articulated in Celgene, virtually every donation from a

pharmaceutical company to a third-party foundation offering

copay assistance would violate the AKS.       This Court disagrees.

As other courts have held, the AKS is not violated where a

company hopes or expects that “referrals may ensue from

remuneration that was designed wholly for other purposes.”

United States v. McClatchey, 217 F.3d 823, 834 (10th Cir. 2000).

Rather, liability attaches only when the statements and actions

of a pharmaceutical company reveal an intent beyond a

“collateral hope or expectation,” id. at 835 n.7, such that it

is clear that the remunerations were designed specifically to

encourage claims to Medicare.

     Accordingly, the complaint need not allege that Teva’s

donations were contingent upon the agreement of CDF and TAF to

promote Copaxone in order to state a claim under the AKS.

                   b. Whether the Complaint Alleges that Teva
                      Intended to Induce Purchases of Copaxone by
                      Medicare Patients

     Teva contends that it merely hoped and expected that its

donations would be used to cover the copays of Copaxone and


                                  -13-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 14 of 24



therefore did not possess the requisite intent under the AKS.

The complaint plausibly alleges, however, that Teva did far more

than “hope and expect.”    Rather, the government asserts that

Teva specifically intended its donations to CDF and TAF to

induce purchases of Copaxone by Medicare patients.         Such

allegations are supported with claims sufficient to satisfy the

heightened pleading requirements of Fed. R. Civ. P. 9(b).

     First, the complaint alleges that Teva structured its

donations to ensure that they would be used exclusively to

generate sales of Copaxone.     Teva worked closely with ACS to

calculate the precise amount necessary to cover the copays of a

specific number of Copaxone patients.       Then it coordinated the

timing of its donations with the submission of batch files of

applications by ACS shortly thereafter, maximizing the

likelihood that Teva’s donations would be disbursed to Copaxone

patients.   The complaint also alleges that Teva refused to

authorize payments to at least one foundation because it could

not guarantee that the donations would be used on Copaxone

patients.

     The facts alleged in the complaint further demonstrate that

Teva understood and intended that its donations would result in

increased revenue from Medicare claims.       The government asserts



                                  -14-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 15 of 24



that, although Teva avoided conducting formal ROI analyses of

its foundation support, a former employee’s handwritten notes

from a meeting in January, 2010, indicate that the company had

determined that $28 million of donations would generate over

$114 million in new revenue from Medicare patients.         The

complaint also recounts a warning from Jennifer Clark, an

Associate Director in Teva’s Patient Services Department, that a

reduction in the amount provided to TAF would

     decrease [sales] as well, as there will be Medicare
     patients out there that won’t be able to fill [their
     prescriptions of Copaxone].

Such allegations, if proved, demonstrate that Teva understood

that its donations to CDF and TAF led to an increase in Medicare

claims for Copaxone.

     The instant action presents facts nearly identical to those

in United States ex rel. Vitale v. MiMedx Grp, Inc., 381 F.

Supp. 3d 647 (D.S.C. 2019).     The Court in MiMedx concluded that

the complaint stated a plausible AKS violation where the

defendant drug manufacturer made donations to a copay-assistance

charity in an amount correlated with the number of patients who

were seeking funding for the defendant’s drug.        The complaint

also alleged that the defendant held applications for copay

assistance until just after the charity received its



                                  -15-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 16 of 24



contributions, ensuring that the payments would be spent on the

company’s products.    The only significant difference between the

allegations in MiMedx and the instant action is that Teva used

ACS to compile and submit patient applications while the

defendant in MiMedx used its own employees.       That distinction

does not render the allegations against Teva insufficient.

     Because the government has adequately alleged that Teva

intended to induce purchases of Copaxone and the resulting

Medicare claims, the complaint plausibly states that Teva

possessed the requisite intent under the AKS.

           3.   Knowing and Willful Violation

     Finally, the government plausibly alleges that Teva acted

in a knowingly and willful manner when it purportedly violated

the AKS.

     To establish a knowing violation, the complaint must

demonstrate that Teva acted voluntarily and deliberately rather

than by accident or mistake. See United States v. Bay State

Ambulance & Hosp. Rental Serv., 874 F.2d 20, 33 (1st Cir. 1989).

The government alleges throughout the complaint that Teva acted

voluntarily and deliberately in donating to CDF and TAF and in

coordinating with ACS to maximize the likelihood that its

payments would be used on Copaxone patients.


                                  -16-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 17 of 24



     Next, to establish a willful violation, the complaint must

allege that Teva acted with knowledge that its conduct was

unlawful. See In re Pharm. Indus. Average Wholesale Price

Litig., 478 F. Supp. 2d 164, (D. Mass. 2007).        The government

has met this bar because it alleges that Teva knew that federal

law prohibited the indirect payment of Medicare patients’ copays

using foundations as pass-through vehicles but that it

nonetheless engaged in such conduct.      It highlights the fact

that, in 2012, a Teva employee circulated a law firm

presentation warning of the risks associated with donations to

copay assistance charities.

     Teva responds that its charitable activity was not clearly

unlawful and that it was “explicitly approved” by guidance

issued by the HHS-OIG.    It observes that the guidance approves

of donations from drug manufacturers to copay assistance

charities in certain circumstances and, because donations to

charities which fund only a single drug do not necessarily

violate the AKS, Teva contends that the HHS-OIG recognizes that

drug manufacturers may lawfully benefit their own products.

     Teva’s reliance on that guidance is unavailing.         Although

the HHS-OIG does indicate that donations from drug manufacturers

to charities “should raise few, if any, anti-kickback statute



                                  -17-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 18 of 24



concerns,” it goes on to list several safeguards which must be

in place for that to be true, including that the manufacturer

may not solicit or receive data from the charity to correlate

its donations with the payments to be used on its products. See

70 Fed. Reg. 70626.    The guidance also cautions against the use

of such charities “as a conduit” for payments to patients. Id.

at 70627.    Here, the government alleges that Teva flouted such

guidance and therefore acted willfully.

     Accordingly, the government has plausibly stated a knowing

and willful violation of the AKS.

     D.     Violation of the False Claims Act

     Teva contends that the government fails to allege a

violation of the FCA because it cannot establish that Teva

caused the submission of any false claim to Medicare.

Specifically, defendants assert that, because several

pharmaceutical companies contributed to the MS funds at CDF and

TAF, it is impossible for the government to demonstrate that the

donations from Teva, specifically, led to the purportedly false

claims.

     A claim is false within the meaning of the FCA if there is

a “sufficient causal connection between an AKS violation and

[the] claim submitted to the federal government.” Guilfoile, 913


                                  -18-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 19 of 24



F.3d at 190.   To establish that there has been a violation of

the FCA, the government must demonstrate that

     at least one of [the] claims sought reimbursement for
     medical care that was provided in violation of the [AKS].

United States ex rel. Greenfield v. Medco Health Sols., Inc.,

880 F.3d 89, 98 (3d Cir. 2018).

     Teva’s assertion that the government cannot link its

donations to specific false claims because other donors

contributed to the relevant MS funds is unpersuasive.         See

Regeneron, 2020 U.S. Dist. LEXIS 227643, at *35 (rejecting an

argument identical to Teva’s, finding that the defendant read

into the FCA “a specificity . . . that is unsupported by the

text of the statute or case law”).       The government has alleged,

in sufficient detail, a scheme by which Teva practically

guaranteed that its own donations would result in the submission

of Medicare claims for Copaxone.

     To wit, the complaint identifies 30 examples of payments

made by either CDF or TAF to cover the copays of Copaxone

patients who later submitted claims to Medicare for their

prescriptions.   It links those payments to the purported scheme

in which Teva contributed to MS funds devoid of funding so that

the applications submitted by ACS for Copaxone patients would be

first in line to benefit from the new funding.        Those

                                  -19-
       Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 20 of 24



allegations, which this Court must accept as true, raise a

reasonable inference that the 30 foundation payments identified

by the government “result[ed] in a federal health care payment

[which] is per se false under the FCA.” Guilfoile, 913 F.3d at

190.

       The complaint, therefore, states a plausible violation of

the FCA.

       E.    False Claims Act Conspiracy

       Teva seeks dismissal of the FCA conspiracy claim on the

ground that the complaint fails to allege that either CDF or TAF

agreed with ACS or Teva to submit false claims to Medicare for

reimbursement.

       Conspiracy liability under the FCA requires only that

       (1) the defendant conspired     with one or more persons to get
       a false or fraudulent claim     allowed or paid by the United
       States; and (2) one or more     conspirators performed any act
       to effect the object of the     conspiracy.

United States ex rel. Westmoreland v. Amgen, Inc., 738 F. Supp.

2d 267, 280 (D. Mass. 2010) (quoting United States v. President

& Fellows of Harvard Coll., 323 F. Supp. 2d 151, 196 (D. Mass.

2004)).     The first element requires an agreement between the

relevant parties to commit fraud within the meaning of the FCA.

See Harvard Coll., 323 F. Supp. 2d at 198 (finding a FCA



                                    -20-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 21 of 24



conspiracy where defendants “acted in agreement, explicit or

implicit” to cause the submission of false claims); United

States ex rel. Atkinson v. Pa. Shipbuilding Co., No. 94-7316,

2004 U.S. Dist. LEXIS 14532, at *15 (E.D. Pa. July 28, 2004)

(FCA conspiracy claim requires a “meeting of the minds”).

     Here, the complaint plausibly pleads that Teva, ACS and the

copay assistance charities conspired to channel Teva’s donations

to Copaxone patients, thereby causing the submission of claims

to Medicare.   The government details the close relationship

between Teva and ACS and how the two companies agreed to work in

concert to submit patient applications and donations in a manner

virtually ensuring that Copaxone patients exclusively would

benefit.   The complaint also references conversations between

top executives at CDF and TAF, on the one hand, and employees at

Teva or ACS, on the other hand, in which the foundations appear

to assist Teva in correlating its donations with the number of

grants to be provided to Copaxone patients.

     Although CDF and TAF may not have been as involved in the

purported conspiracy as Teva and ACS, the facts alleged allow

one reasonably to infer that the foundations agreed, at least

implicitly, to assist in the scheme to direct Teva’s donations

to Medicare patients taking Copaxone.       As a result, dismissal of



                                  -21-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 22 of 24



the government’s FCA conspiracy claim is unwarranted at this

early stage in the litigation.

     F.   Unjust Enrichment

     Teva also seeks the dismissal of the government’s unjust

enrichment claim.   It submits that the government should not be

permitted to seek such equitable relief where it has an adequate

remedy at law under the FCA and that, in any event, the

complaint does not allege any unlawful or unjust conduct.

     It is unnecessary to address the merits of the second of

Teva’s assertions because “courts do dismiss unjust enrichment

claims where an adequate remedy at law is available.” United

States ex rel. Martino-Fleming v. S. Bay Mental Health Ctrs.,

No. 15-cv-13065, 2021 U.S. Dist. LEXIS 95932, at *60 (D. Mass.

May 19, 2021) (citing A.J. Props., LLC v. Stanley Black &

Decker, Inc., 972 F. Supp. 2d 68, 79-80 (D. Mass. 2013).

Because an adequate remedy at law exists in the government’s FCA

claims, see id., Count IV will be dismissed.

     G.   First Amendment Claim by Teva

     Finally, Teva asserts that the instant action restricts

speech between Teva and charitable foundations in violation of

the First Amendment to the United States Constitution.

Specifically, Teva argues that the government’s theory of

                                  -22-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 23 of 24



liability under the AKS would criminalize speech incident to

charitable giving, thereby impermissibly restricting speech

based upon the identity of the speaker and the content of the

speech.

     Teva’s contention is without merit.       The complaint is clear

that it is Teva’s conduct and not its speech which purportedly

violates the AKS.   Several courts confronted with similar First

Amendment challenges to allegations of AKS violations have

“rejected them on the basis that the AKS criminalizes conduct

(remunerations), not speech.” Regeneron, 2020 U.S. Dist. LEXIS

227643, at *35 (collecting cases).       Furthermore, the First

Amendment

     does not prohibit the evidentiary use of speech to
     establish the elements of a crime or to prove motive or
     intent.

United States v. Facteau, No. 15-cr-10076, 2020 U.S. Dist. LEXIS

167169, at *32 (D. Mass. Sept. 14, 2020) (quoting Wisconsin v.

Mitchell, 508 U.S. 476, 489 (1993)).       The speech referenced in

the complaint is presented as evidence of Teva’s intent to

violate the AKS rather than a violation of the AKS in and of

itself.

     Accordingly, the instant action will not be dismissed on

First Amendment grounds.


                                  -23-
     Case 1:20-cv-11548-NMG Document 33 Filed 09/09/21 Page 24 of 24



                                 ORDER

     For the foregoing reasons, the motion of Teva

Pharmaceuticals USA, Inc. and Teva Neuroscience, Inc.

(collectively, “Teva”) to dismiss plaintiff’s complaint (Docket

No. 22) is, with respect to Count IV, ALLOWED, but otherwise,

DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated September 9, 2021




                                  -24-
